Case 1:19-cv-00313-MSM-LDA Document 29 Filed 09/21/20 Page 1 of 3 PageID #: 183




                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND



 _____________________________________
                                      )
 RICKY BUTLER,                        )
          Plaintiff                   )
                                      )
             v.                       )              No. 1:19-cv-00313-MSM-LDA
                                      )
 DANIEL MARTIN, Warden, et al         )
             Defendants               )
 _____________________________________)


                           MEMORANDUM AND ORDER


 Mary S. McElroy, United States District Judge

       This Amended Complaint (ECF No. 11-1) alleges that for approximately three

 months while Mr. Butler was in custody as a detainee at the Wyatt Detention Center

 in Central Falls, Rhode Island, he was restrained “24/7” unnecessarily and unlawfully

 through the use of harsh instruments such as waist chains, handcuffs, shackles and

 something he refers to as “black box,” resulting in substantial pain and significant

 physical injury.    While he acknowledges that the prison’s initial conduct in

 restraining him was a reasonable response to his having harmed himself, he

 maintains that the restraints continued for many months after any danger of self-

 harm had passed. He alleges personal knowledge of the situation on the part of the

 individuals named, as well as requests by unnamed medical personnel to the jail’s

 administrators to remove the restraints which, he complains, were ignored. He

 maintains that the restraints were particularly unnecessary since he was always
Case 1:19-cv-00313-MSM-LDA Document 29 Filed 09/21/20 Page 2 of 3 PageID #: 184




 monitored by several officers posted at his cell. He has sued the Warden Daniel

 Martin, the Chief of Security Michael Nessinger, the doctor, Dr. Blanchette, a

 Counselor Nicole Rodriguez, and the Central Falls Detention Facility Corp. (“CDFC”).

 (ECF No. 11-1). Defendants Martin and Nessinger are alleged to have directed the

 restraints personally and Mr. Butler claims that Dr. Blanchette as the jail’s physician

 sanctioned the restraints.

       Before the Court is a Magistrate Judge Report and Recommendation (“R&R”)

 (ECF No. 16) which made several recommendations with respect to two motions:

 defendants’ Motion to Dismiss (ECF No. 9) and Mr. Butler’s Motion to Amend/Correct

 his Complaint (ECF No. 11). The R&R recommended denial of the first as moot and

 recommended the granting of the second. In addition, there are other post-R&R

 matters before the Court, specifically Ms. Rodriguez’ separate Motion to Dismiss

 (ECF No. 17) and Mr. Butler’s Motion to Voluntarily dismiss two defendants

 (including Ms. Rodriguez) and one of his claims for relief. (ECF No. 26). Finally, the

 Magistrate Judge reviewed the Amended Complaint pursuant to 28 U.S.C. §

 1915(e)(2) to determine whether it contained sufficient merit to proceed.

       1. Mr. Butler’s Motion to Voluntarily Dismiss (ECF No. 26) his action against

 CDFC and Ms. Rodriguez, and to dismiss his claim of an equal protection violation is

 GRANTED.

       2. Ms. Rodriguez’ Motion to Dismiss (ECF No. 17) is DENIED as moot.

       3.   Mr. Butler’s Motion to Amend/Correct his Complaint (ECF No. 11) is

 GRANTED.
Case 1:19-cv-00313-MSM-LDA Document 29 Filed 09/21/20 Page 3 of 3 PageID #: 185




       4. The defendants’ Motion to Dismiss the original Complaint (ECF No. 9) is,

 as recommended by the R&R, DENIED as moot.

       5. As pared down by the above, I accept and adopt the Magistrate Judge’s R&R

 (ECF No. 16) permitting the Amended Complaint to go forward against defendants

 Martin, Nessinger and Blanchette in their individual capacities. I find it meets the

 standard laid down in 28 U.S.C. § 1915(e)(2). Mr. Butler has alleged significant

 injury resulting from what he terms the “harsh restraints.” Hudson v. McMillian,

 503 U.S. 1, 10, 112 S.Ct. 995, 1000, 117 L.E.2d 156 (1992) (an injury that is more

 than de minimus is sufficient in Eighth Amendment context of sentenced prisoner if

 the use of force is wanton and unnecessary). He has alleged facts suggesting that

 while the restraints were initially reasonable and warranted, they became objectively

 unreasonable, thus constituting excessive force. Kingsley v. Hendrickson, 576 U.S.

 389, 392, 135 S.Ct. 2466, 2470, 192 L.Ed.2d 416 (2015); Miranda-Rivera v. Toledo-

 Davila, 813 F.3d 64, 70 (1st Cir. 2016).

 IT IS SO ORDERED:



 ____________________________________________
 Mary S. McElroy
 United States District Judge

 September 21, 2020
